Citation Nr: 0736203	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, including 
as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from July 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2006, the veteran withdrew his appeal for service 
connection for a skin condition.


FINDING OF FACT

The competent medical evidence reflects that the veteran's 
depression was at least partly caused by and/ or aggravated 
by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for depression is warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).




B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records.  The veteran has also 
been afforded a VA examination, from which an opinion was 
obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  Where aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from July 1963 to May 1967.  
Service medical records do not show any complaints of or 
treatment for depression.

VA medical records show that the veteran sought treatment for 
depressive symptoms in May 2004.  Treatment records reflect 
that the veteran's chief complaint was a decrease in his 
quality of life due to diabetes.  He complained of problems 
with his mood and sleep since being diagnosed with diabetes 
two years prior.   He reported that he was depressed and had 
anxiety.  Assessment was adjustment disorder.    

In 2005, VA medical records indicate that the veteran 
reported increasing depression over his medical problems and 
reported that he was unable to resolve the impact on his 
health and lifestyle changes. 
 
The veteran had a VA examination in March 2007.  The examiner 
reviewed the claims file and interviewed the veteran.  The 
examiner noted that service medical records did not show 
evidence of depression.  The veteran reported that his 
symptoms began after his return from Vietnam.  He reported 
that his symptoms increased since he was diagnosed with 
diabetes in 2000.  The veteran reported that he frequently 
worried about his health and the possible negative effects of 
his medications.  The examiner diagnosed dysthymia and 
adjustment disorder with anxiety.  The examiner noted that 
the veteran's depression and irritability increased after the 
denial of his disability claim and that the veteran reported 
frustration in dealing with the benefit claims process.  With 
regard to the issue of a causal relationship between diabetes 
and depression, the examiner stated, "While [the veteran] 
does report that depression is somewhat related to this, it 
is less likely than not that his depressed mood is 
exclusively caused by or 'due to' his diabetes diagnosis 
alone."  The examiner noted that multiple factors 
contributed to the veteran's depression, including the loss 
of family members and the denial of the veteran's disability 
claim.

The Board notes that the veteran has asserted in various 
statements that his depression is related to Agent Orange 
exposure during service in Vietnam.  While the veteran's 
exposure to herbicides is presumed based upon his service in 
Vietnam during the Vietnam era, depression is not a 
presumptive disability under 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2007).  Accordingly, service 
connection on a presumptive basis may not be established.  

Further, notwithstanding the provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.   Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  In this case, however, there is no medical evidence 
of a direct causal relationship between Agent Orange exposure 
and depression.  Thus, a grant of service connection on a 
direct basis is not warranted.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that there is competent medical evidence reflects that 
depression was at least partly caused and/or aggravated by 
service-connected diabetes.  While  the examiner who 
performed the 2007 VA examination opined that that other 
factors contributed to the veteran's depression, the examiner 
acknowledged that the veteran's depression was somewhat 
related to diabetes.  The RO denied the claim on the basis 
that the evidence did not show that the veteran's depression 
was exclusively due to his diabetes diagnosis.  However, the 
extent that the veteran's depression is due to service-
connected diabetes goes to the issue of the appropriate 
disability rating and note the current issue on appeal of 
whether service connection is warranted on a secondary basis.   
Pursuant to the Court's holding in Allen, supra.,  the 
veteran is entitled to a grant of service connection for the 
percentage of disability that is due to the service-connected 
diabetes.  Accordingly, service connection is warranted on 
that basis.


ORDER


Entitlement to service connection for depression is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


